DETAILED ACTION
This is a response to the Applicant’s Remarks filed 010/08/2021. Claim 2is cancelled. Claims 1, 3-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 10/08/2021, with respect to 112(f) have been fully considered and are persuasive.  The rejection of claims 1-6 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3-20 are rejected under 35 U.S.C 103 as being unpatentable over Scahill et al. (US20190387415) hereinafter “Scahill”, in view of Jones (US20130272146) hereinafter “Jones”, in further view of Maeda et al. (US20170308338), hereinafter “Maeda”.
Regarding claim 1, Scahill teaches: 
A method for operating a wireless network, the method comprising: 
receiving, by a wireless network device,  via a network server, a test wireless network identifier and a password for connecting to a test wireless network; 
broadcasting, by a wireless network device upon receiving a test initiation signal and based upon a test wireless network identifier, a test wireless network signal within a premises 
communicating, by a wireless network device upon receiving the password, with a test wireless device via the test wireless network signal (Scahill, [0003]: IEEE 802.11 Specification. it is common for APs generating the WLAN to operate in accordance with the IEEE802.11 family of protocols, more commonly known as WiFi. The features of network identifier (SSID) password, broadcasting a test wireless network signal (broadcast SSID), and communicating with test wireless device (receiving connection request from wireless device(client) and connecting such device to the network, then transmitting acceptance signal), are all part of the 802.11 standard.); 
obtaining, by a wireless network device from the test wireless device, transmission data of the test wireless device over the test wireless network signal (Scahill, Fig. 4 and 5 [0049 -50] Tester device 31 can be configured with all the functionality of an AP to interface with devices in a network, such as an AP extender. [0065-00666]: the tester device includes WLAN radio interface/manager that communicates with each client, configured to estimate the performance of an extender device 21 if it were placed at the user’s premises, and measures the RSSI for each client connected to it. Fig. 5, input section 51.); 


upon receiving a test initiation signal 
However, Jones teaches:
upon receiving a test initiation signal  (Jones [0019]: a test toggle signal (from an ACS, auto-configurations server [0023], may function as an “on/off switch” for dictating when a CPE is to perform network tasks. [0024]: CPE is capable of communicating via a network to provide network services, may correspond to a router, switch, a network adapter (e.g. a wireless WiFI adapter)),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jones into the method of Cahill in order to add an option of a deliberate initiation signal to the 802.11 spec on the periodicity of the AP broadcasting SSID (a test wireless network signal that can be received by any incoming WiFi client).  The motivation is that by applying a well known standard of protocol or machine to a system provides the system with significantly improved industrial applicability.
Scahill does not teach:
transmitting, by a wireless network device to a mobile device and based on a request from an application of the mobile device, the transmission data of the test wireless device 
However, Jones teaches:
transmitting, by a wireless network device to a mobile device and based on a request from an application of the mobile device, the transmission data of the test wireless device  (Jones, [0023]: ACS 220, test control server 230 and test execution server 240 may be implemented within a single device. [0022]: the CPE/AP (wireless network broadcasting device) may send test results data or location data to the test control server/ACS (Fig, 6, step 680 Test results packet, Step 690 Test location packet). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jones into the method of Cahill in order 

Scahill and Jones do not teach:
configuring, by the wireless network device, the test wireless device to automatically transmit the password in response to detection of the test wireless network signal.
However, Maeda in the analogous field of establishing a wireless connection between printer/AP and a camera device teaches:
configuring, by the wireless network device, the test wireless device to automatically transmit the password in response to detection of the test wireless network signal. (Maeda, Fig. 10 [0094-0106]: Camera/device 200 establishes wireless connection with Printer/AP 300, first with Simple connection to specific printer, followed by One-Time connection. [0096, 0100]: S1002: Camera selects image to print, i.e. establish connection to a specific printer. S1003: Camera send connection request to specific printer 300 using fixed SSID/password stored. Printer/AP, authenticates SSID/password and establishes Simple connection. [0102]: S1005, S1006 – Printer/AP (switches to One-time mode S1006) broadcasts SSID/password for One-time connection. [0105]: S1007 – Camera detects/acquires the beacon, detects one-time SSID and password. S1008 – Camera sends connection request to printer/AP using detected one-time SSID and password for One-time mode connection. [0106]: S1009 – Printer/AP performs authentication using one-time SSID and password; if successful, Printer establishes wireless connection with camera. 
Maeda teaches that sequence for One-Time wireless connection mode (S1005 – S1008) are serial steps that follow one another in sequence, without (manual) intervention, implying that such steps automatically occur and follow one another, till completion. In the One-time connection sequence, where AP(S1006) and camera (S1007) are both in the One-time connection mode, the printer/AP has basically configure the camera to respond.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Maeda into the methods of Scahill and Jones in order to simplify the sequence of steps for establishing a wireless connection, that connection request is determined based on SSID and password, and improving a secure connection with one-time SSID and password. The motivation is that by applying a well known standard of protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 3, Scahill teaches:
The method of claim 1, wherein the application of the mobile device is configured to: 
generate, based on the transmission data of the test wireless device, a wireless network installation action (Scahill, [0066-0067]: RSSI data collected is associated with grid references. [0073]: Once the set of data has been collected for the user premises, the processing section 71 (Fig. 5) is responsible for analyzing and determining a recommended location for the placement of the extender.) ; 
Scahill does not teach: 
display, on a display device associated with the mobile device, an indication of the wireless network installation action
However, Jones teaches:
display, on a display device associated with the mobile device, an indication of the wireless network installation action (Jones, Fig. 3 [0031]: mobile device/ACS has functionalities depicted in Fig. 3, including output device 335 functions to present output to user. [0033]: Output device 335 may include a display.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jones into the method of Scahill in order to more efficiently report an activity/action that is graphic, such as a map of rooms within a building with a visual display, rather than text or tables or other means for display. The motivation would be to provide a comprehensive visual report that could be easily understood.

Regarding claim 4, 13 and 20, Scahill teaches:
The method of claim 3, wherein the wireless network installation action comprises an installation of a wireless network extender device (Scahill [0066-0070] RSSI data collected is associated with the grid references (location info) by signal mapper 55, and stored. Action is repeated for each location/client location, and tabulated. Historical measured statistics are also associated and tabulated (Table 2). [0073]: Once the set of data has been collected for the user premises, the processing section 71 (Fig. 5) is responsible for analyzing and determining a recommended location for the placement of the extender.)
	
Regarding claim 5 and 15, Scahill teaches:
The method of claim 1, wherein the transmission data comprises Received Signal Strength Signal (RSSI) data (Scahill [0059]: tester device, simulating an extender, measures the RSSI for each of the clients connected to it. RSSI is the transmission data parameter measured).

Regarding claim 6, Scahill teaches:
The method of claim 1, further comprising: 
associating the transmission data of the test wireless device with an indicator of the premises; and (Scahill [0066-0070] RSSI data collected is associated with the grid references (location info) by signal mapper 55, and stored. Action is repeated for each location/client location, and tabulated. Historical measured statistics are also associated and tabulated (Table 2). [0073]: Once the set of data has been collected for the user premises, the processing section 71 (Fig. 5) is responsible for analyzing and determining a recommended location for the placement of the extender.)
Scahill does not teach:
transmitting, to a network storage device, the associated transmission data of the test wireless device and the indicator of the premises
However, Jones teaches:
transmitting, to a network storage device, the associated transmission data of the test wireless device and the indicator of the premises (Jones [0054]: CPE may generate test results packet 680 (Fig. 6, Step 680), and may store test results packet 680 and provide test results packet 680 to test control server 230. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jones into the method of Scahill in order to preserve measured statistics for review and for use as historical statistics. The motivation would to improve the data base of measured transmission data (or RSSI) so that more complete analysis and data interpolation can be performed for missing measurements.

Regarding claim 7, Scahill teaches:
A wireless network device comprising: 
one or more processors; 
a wireless transmitter/receiver in communication with the one or more processors; and 
a memory comprising instructions that, when executed by the one or more processors (Scahill Fig. 4: test device comprising of processor, working memory, WiFi adapter) , perform the operations of: 
detecting, from a wireless network broadcasting device, a test wireless network signal comprising a test wireless network identifier; 
transmitting, via the wireless transmitter/receiver and to the wireless network broadcasting device, connection credentials associated with the test wireless network identifier to connect to the test wireless network signal (Scahill, [0003]: it is common for APs generating the WLAN to operate in accordance with the IEEE802.11 family of protocols, more commonly known as WiFi. The features of network identifier (SSID) password, broadcasting a test wireless network signal (broadcast SSID), and communicating with test wireless device (receiving connection request from wireless device(client) and connecting such device to the network, then transmitting acceptance signal), are all part of the 802.11 standard.);
measuring a signal strength of the test wireless network signal based on receiving one or more test communications via the test wireless network signal; and 
transmitting the signal strength of the test wireless network signal to the wireless network broadcasting device. (Scahill, Fig. 4 and 5 [0049 -50] Tester device 31 can be configured with all the functionality of an AP to interface with devices in a network, such as an AP extender. [0065-00666]: the tester device includes WLAN radio interface/manager that communicates with each client, configured to estimate the performance of an extender device 21 if it were placed at the user’s premises, and measures the RSSI for each client connected to it. Fig. 5, input section 51.); 
Scahill does not teach:
and configuring, by the wireless network device, the test wireless device to automatically transmit the connection credentials in response to detection of the test wireless network signal.
However, Maeda in the analogous field of establishing a wireless connection between printer/AP and a camera device teaches:
configuring, by the wireless network device, the test wireless device to automatically transmit the password in response to detection of the test wireless network signal. (Maeda, Fig. 10 [0094-0106]: Camera/device 200 establishes wireless connection with Printer/AP 300, first with Simple connection to specific printer, followed by One-Time connection. [0096, 0100]: S1002: Camera selects image to print, i.e. establish connection to a specific printer. S1003: Camera send connection request to specific printer 300 using fixed SSID/password stored. Printer/AP, authenticates SSID/password and establishes Simple connection. [0102]: S1005, S1006 – Printer/AP (switches to One-time mode S1006) broadcasts SSID/password for One-time connection. [0105]: S1007 – Camera detects/acquires the beacon, detects one-time SSID and password. S1008 – Camera sends connection request to printer/AP using detected one-time SSID and password for One-time mode connection. [0106]: S1009 – Printer/AP performs authentication using one-time SSID and password; if successful, Printer establishes wireless connection with camera. 
Maeda teaches that sequence for One-Time wireless connection mode (S1005 – S1008) are serial steps that follow one another in sequence, without (manual) intervention, implying that such steps automatically occur and follow one another, till completion. In the One-time connection sequence, where AP(S1006) and camera (S1007) are both in the One-time connection mode, the printer/AP has basically configure the camera to respond.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Maeda into the methods of Scahill and Jones in order to simplify the sequence of steps for establishing a wireless connection, that connection request is determined based on SSID and password, and improving a secure connection with one-time SSID and password. The motivation is that by applying a well known standard of protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 8,  Scahill teaches:
The wireless network device of claim 7, the instructions further performing the operations of:
 accessing the wireless network broadcasting device; and 
receiving, from the wireless network broadcasting device, a plurality of signal strengths associated with a plurality of wireless devices in communication with the wireless network broadcasting device (Scahill, [0066-0067]: RSSI data collected is associated with grid references. The process is repeated for each location that the user requires a scan (i.e. RSSI measurement reading).  [0073]: Once the set of data has been collected for the user premises, the processing section 71 (Fig. 5) is responsible for analyzing and determining a recommended location for the placement of the extender.)

Regarding claim 9, Scahill teaches:
The wireless network device of claim 8, the instructions further performing the operations of:
generating, based on the plurality of signal strengths associated with the plurality of wireless devices, a wireless network installation action (Scahill, [0066-0067]: RSSI data collected is associated with grid references. The process is repeated for each location that the user requires a scan (i.e. RSSI measurement reading).  [0073]: Once the set of data has been collected for the user premises, the processing section 71 (Fig. 5) is responsible for analyzing and determining a recommended location for the placement of the extender.) and 
an indication of the wireless network installation action (Scahill, [0066-0067]: RSSI data collected is associated with grid references. [0073]: Once the set of data has been collected for the user premises, the processing section 71 (Fig. 5) is responsible for analyzing and determining a recommended location for the placement of the extender.)
Scahill does not teach:
displaying, on a display device, 
However, Jones teaches:
displaying, on a display device, (Jones, Fig. 3 [0031]: mobile device/ACS has functionalities depicted in Fig. 3, including output device 335 functions to present output to user. [0033]: Output device 335 may include a display.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jones into the method of Scahill in order to more efficiently report an activity/action that is graphic, such as a map of rooms within a building with a visual display, rather than text or tables or other means for display. The motivation would be to provide a comprehensive visual report that could be easily understood.

Regarding claim 10,  Scahill teaches:
The wireless network device of claim 9, the instructions further performing the operation of:
 classifying the plurality of signal strengths associated with the plurality of wireless devices, the wireless network installation action based on the classification of the plurality of signal strengths associated with the plurality of wireless devices (Scahill [0073-0083]: Processing section. RSSI measurements are tabulated and combined to determine a table with estimate of end-to-end link quality. Calculations comparing the estimate with the actual, to decide on selecting the original AP or the extender AP (i.e. categorize with if …then…else computation).) 

Regarding claim 11, Scahill teaches:
The wireless network device of claim 9, the instructions further performing the operation of:
correlating, with the plurality of signal strengths associated with the plurality of wireless devices, information of a premises associated with the wireless network broadcasting device. (Scahill [0073-0083]: Create tables 1 -3 comprise of RSSI measurements by STA (device) by scan (readings) by measurement location. Data collected is merged with current and historical data)

Regarding claim 12, Scahill teaches:
The wireless network device of claim 11 wherein the wireless network installation action comprises an indication of a location within the premises for installation of the wireless network broadcasting device. (Scahill, [0066-0067]: RSSI data collected is associated with grid references. [0073]: Once the set of data has been collected for the user premises, the processing section 71 (Fig. 5) is responsible for analyzing and determining a recommended location for the placement of the extender. [0084]: Fig. 5, Output section 81: a floorplan visualizer 83 is configured to visually display the results of the processing overlaid on the user provided map of the users premises.)


Regarding claim 14, Scahill teaches:
The wireless network device of claim 7, the instructions further performing the operation of:
the wireless network broadcasting device transmitting the test wireless network identifier (Scahill, [0003]: it is common for APs generating the WLAN to operate in accordance with the IEEE802.11 family of protocols, more commonly known as WiFi. The features of network identifier (SSID) password, broadcasting a test wireless network signal (broadcast SSID), and communicating with test wireless device (receiving connection request from wireless device(client) and connecting such device to the network, then transmitting acceptance signal), are all part of the 802.11 standard.);
Scahill does not teach:
transmitting, to the wireless network broadcasting device, a test initiation communication
However, Jones teaches:
transmitting, to the wireless network broadcasting device, a test initiation communication (Jones [0019]: a test toggle signal (from an ACS, auto-configurations server [0023], may function as an “on/off switch” for dictating when a CPE is to perform network tasks. [0024]: CPE is capable of communicating via a network to provide network services, may correspond to a router, switch, a network adapter (e.g. a wireless WiFI adapter)),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jones into the method of Cahill in order to add an option of a deliberate initiation signal to the 802.11 spec on the periodicity of the AP broadcasting SSID (a test wireless network signal that can be received by any incoming WiFi client).  The motivation is that by applying a well known standard of protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 16, Scahill teaches:
A wireless network system comprising:
 a wireless broadcasting device broadcasting, a test wireless network signal; 
a wireless device automatically transmitting, upon detection of the test wireless network signal, one or more credential information to the wireless broadcasting device to connect to the test wireless network signal (Scahill, [0003]: it is common for APs generating the WLAN to operate in accordance with the IEEE802.11 family of protocols, more commonly known as WiFi. The features of network identifier (SSID) password, broadcasting a test wireless network signal (broadcast SSID), and communicating with test wireless device (receiving connection request from wireless device(client) and connecting such device to the network, then transmitting acceptance signal), are all part of the 802.11 standard.); 
and to transmit a measured signal strength of the test wireless network signal received at the wireless device (Scahill, Fig. 4 and 5 [0049 -0050] Tester device 31 can be configured with all the functionality of an AP to interface with devices in a network, such as an AP extender. [0065-0066]: the tester device includes WLAN radio interface/manager that communicates with each client, configured to estimate the performance of an extender device 21 if it were placed at the user’s premises, and measures the RSSI for each client connected to it. Fig. 5, input section 51.); and  23 71716542.1Attorney Docket No.: 1542-US-U1 065183-630864 
Scahill does not teach:
based on a test initiation signal
However, Jones teaches:
based on a test initiation signal (Jones [0019]: a test toggle signal (from an ACS, auto-configurations server [0023], may function as an “on/off switch” for dictating when a CPE is to perform network tasks. [0024]: CPE is capable of communicating via a network to provide network services, may correspond to a router, switch, a network adapter (e.g. a wireless WiFI adapter)),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jones into the method of Cahill in order to add an option of a deliberate initiation signal to the 802.11 spec on the periodicity of the AP broadcasting SSID (a test wireless network signal that can be received by any incoming WiFi client).  The motivation is that by applying a well known standard of protocol or machine to a system provides the system with significantly improved industrial applicability.
Scahill does not teach:
a mobile device communicating with the wireless broadcasting device to obtain measured signal strength of the test wireless network signal received at the wireless device and to display the measured signal strength on a display device associated with the mobile device.
However, Jones teaches:
a mobile device communicating with the wireless broadcasting device to obtain measured signal strength of the test wireless network signal received at the wireless device and to display the measured signal strength on a display device associated with the mobile device (Jones, Fig. 3 [0031]: mobile device/ACS has functionalities depicted in Fig. 3, including output device 335 functions to present output to user. [0033]: Output device 335 may include a display. [0054]: The CPE/AP may generate test results packet (Step 680, Fig. 6) based on network testing data, measurements from the CPE, and provide it to the ACS/Server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jones into the method of Scahill in order to more efficiently report an activity/action in real time, for display in tabular or graphic format, for easier comprehension. The motivation would be to provide a comprehensive visual report that could be easily understood.

Regarding claim 17, Scahill teaches:
The wireless network system of claim 16, the mobile device further transmitting, the wireless broadcasting device transmitting the test wireless network identifier in response to the test initiation communication (Scahill [0003]: IEEE 802.11 standard, the wireless device/WiFi device transmitting connection credentials to the AP/wireless broadcasting device is part of the IEEE 802.11 standard.)
Scahill does not teach:
in response to an input received via the display device, a test initiating signal to the wireless broadcasting device
However, Jones teaches:
in response to an input received via the display device, a test initiating signal to the wireless broadcasting device (Jones [0019]: a test toggle signal (from an ACS, auto-configurations server [0023], may function as an “on/off switch” for dictating when a CPE is to perform network tasks. [0033]: ACS includes input device 330 that may include a mechanism that permits the operator to input information to device, such as a keyboard. The ACS is used to provision the CPE, may toggle a test function on the CPE to direct the CPE to perform network tests [0014].) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jones into the method of Cahill in order to add an option of a deliberate initiation signal to the 802.11 spec on the periodicity of the AP broadcasting SSID (a test wireless network signal that can be received by any incoming WiFi client).  The motivation is that by applying a well known standard of protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 18, Scahill teaches:
The wireless network system of claim 16, the mobile device further classifying, based on a signal strength threshold value, the measured signal strength of the test wireless network signal  (Scahill [0073-0083]: Create tables 1 -3 comprise of RSSI measurements by STA (device) by scan (readings) by measurement location. Data collected is merged with current and historical data)
and generating, based on the classification of the measured signal strength of the test wireless network signal, a wireless network installation action (Scahill [0066-0070] RSSI data collected is associated with the grid references (location info) by signal mapper 55, and stored. Action is repeated for each location/client location, and tabulated. Historical measured statistics are also associated and tabulated (Table 2). [0073]: Once the set of data has been collected for the user premises, the processing section 71 (Fig. 5) is responsible for analyzing and determining a recommended location for the placement of the extender.)

Regarding claim 19, Scahill teaches:
The wireless network system of claim 18 wherein the wireless network installation action comprises an indication of a location within the premises for installation of the wireless network broadcasting device (Scahill, [0066-0067]: RSSI data collected is associated with grid references. [0073]: Once the set of data has been collected for the user premises, the processing section 71 (Fig. 5) is responsible for analyzing and determining a recommended location for the placement of the extender. [0084]: Fig. 5, Output section 81: a floorplan visualizer 83 is configured to visually display the results of the processing overlaid on the user provided map of the users premises.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461